                 Case 1:19-cv-08324-DLC Document 1-3 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Fwd: Step 3 update
   Date:   July 6, 2018 at 2:41 PM
     To:   Sansar Sharma SANSAR_SHARMA@NYMC.EDU




  Begin forwarded message:

  From: "Wandel, Tad" <Tad.Wandel@wmchealth.org>
  Subject: RE: Step 3 update
  Date: March 20, 2017 at 6=41=56 PM EDT
  To: Amro Ali <amro.ali9@icloud.com>

  Great - Arrange with Randi ,the Program Co-ordinator at Met, to accelerate your entry - Her phone is 212 423 6080 . By the end of April
  you should know all the locations and people at Met and plan on spending two days up at WMC to shadow the residents here . TW
  ________________________________________
  From: Amro Ali [amro.ali9@icloud.com]
  Sent: Monday, March 20, 2017 11:10 AM
  To: Sansar Sharma; wandel@wcmc.com; Wandel, Tad
  Subject: Step 3 update

  Dear Drs. Wandel and Sharma,
  I spoke to Federal State Medical Board trying to find a way to accelerate the results of my exam, the answer was no as they have to
  establish the new curve and SD.
  I would like to reassure you that I did very well and from 500 questions, I was not confident only in less than 10% of questions.
  This percentage should keep me on the 90 percentile of examinee.
  I would like to reassure you that I am confident that I will pass this exam.
  Thanks,
  Amro

  Sent from my iPhone
  Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown senders.
